UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4214


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY L. DOWDY, JR., a/k/a Supreme,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:02-cr-00165-1)


Submitted:   September 11, 2014           Decided:   September 23, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel M. Bondurant, Jr., BONDURANT LAW FIRM, Atlanta, Georgia,
for Appellant.   R. Booth Goodwin, II, United States Attorney,
John J. Frail, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny       L.     Dowdy,   Jr.,      was      convicted          of    aiding      and

abetting possession with intent to distribute more than five

grams of cocaine base, in violation of 18 U.S.C. § 2 (2012) and

21 U.S.C. § 841(a)(1) (2012), and possession of a firearm in

furtherance         of     a     drug    trafficking        offense,         in    violation         of

18 U.S.C. § 924(c)(1) (2012), and was sentenced to 151 months’

imprisonment, a consecutive term of sixty months’ imprisonment,

and     two    concurrent          five-year         terms      of     supervised          release.

During this period of supervision, Dowdy pled guilty in North

Carolina      state        court    to    failing     to     notify         the    Department        of

Motor     Vehicles          of     an    address      change          and       having     improper

equipment, failed to report to his probation officer, failed to

notify his probation officer ten days prior to a change in his

residence, left the district in which he was being supervised

without       permission,          and   obstructed        a    police          officer    in       West

Virginia.            The       district     court      also      determined             that    Dowdy

committed battery in West Virginia while on supervised release,

revoked that release, and sentenced Dowdy to fourteen months’

imprisonment and forty-six months of supervised release.

               On    appeal,        Dowdy    contends          that       the     district      court

erred    in    admitting          hearsay       evidence       from       the     victim       of   the

alleged       battery.           Specifically,        Dowdy      argues          that    the    court

failed    to        comply       with    Fed.    R.    Crim.         P.     32.1(b)(2)(C)            and

                                                 2
United States v. Doswell, 670 F.3d 526 (4th Cir. 2012), when it

admitted     into    evidence      the      victim’s        statements          to    police

officers    without       balancing      his      interest     in    confronting           the

victim     against    the     Government’s          proffered        reason       for      the

victim’s non-appearance at the revocation hearing.                         We affirm.

            We review a district court’s ruling to admit hearsay

evidence    during    a     supervised      release       revocation        hearing        for

abuse of discretion.           United States v. Medford, 661 F.3d 746,

751 (4th Cir. 2011).           “Supervised release revocation hearings

are   informal      proceedings       in     which     the    rules        of    evidence,

including    those    pertaining       to      hearsay,      need    not    be       strictly

applied.”       Doswell, 670 F.3d      at    530.      However,       due       process

affords     a    releasee      a      limited        right     “to     confront            and

cross-examine adverse witnesses” at a revocation hearing “unless

the   hearing    officer      specifically          finds     good    cause          for   not

allowing confrontation.”           Morrissey v. Brewer, 408 U.S. 471, 489

(1972).     Prior to admitting hearsay evidence in a revocation

hearing,     “the    district      court        must      balance     the       releasee’s

interest in confronting an adverse witness against any proffered

good cause for denying such confrontation.”                         Doswell, 670 F.3d

at 530.     Further, the due process guarantee is embodied in the

procedural rule that a releasee is “entitled to . . . question

any   adverse    witness      unless        the    court     determines          that      the

interest of justice does not require the witness to appear.”

                                            3
Fed. R. Crim. P. 32.1(b)(2)(C).                    However, evidentiary rulings

are subject to harmless error review, such that any error is

harmless where we may “say with fair assurance, after pondering

all that happened without stripping the erroneous action from

the whole, that the judgment was not substantially swayed by the

error.”    United States v. Johnson, 617 F.3d 286, 292 (4th Cir.

2010) (internal quotation marks omitted); see United States v.

Ferguson, 752 F.3d 613, 618 (4th Cir. 2014) (stating that a

district court’s violation of Rule 32.1(b)(2)(C) is “properly

understood     as     a    garden-variety          evidentiary   mistake,          not     a

constitutional one” and that the proper test for harmlessness

ensures that the error had “no substantial and injurious effect

or   influence        on     the        outcome”     (internal   quotation          marks

omitted)).

            Applying these standards, we conclude that, regardless

of   whether    the       hearsay       evidence    was   properly     admitted,         any

alleged error was harmless.                  Dowdy does not contend that the

district     court        lacked        sufficient     grounds   to      revoke          his

supervised release or that he should not be serving a revocation

prison term.         Rather, Dowdy argues that the district court’s

battery finding was the “determinative factor” underlying the

revocation     sentence.           We    reject    this   contention    as    it    lacks

support in the record.              All of Dowdy’s violations of supervised

release    were     Grade     C     violations,       U.S. Sentencing        Guidelines

                                             4
Manual § 7B1.1(a)(3), p.s. (2013), and the district court relied

on   a    host     of   circumstances        —     including         Dowdy’s    violative

behavior    and     criminal     history,        the    need    for   the    sentence    to

protect     the    public,     and    the    appropriateness            of     sanctioning

Dowdy’s breach of trust while on release — in imposing sentence

within the advisory policy statement range of eight to fourteen

months’     imprisonment.          Further,        on    appeal,       Dowdy    does    not

challenge         the     propriety         of     his         revocation        sentence.

We therefore conclude that any evidentiary error was harmless.

            Accordingly, we affirm the district court’s judgment.

We   dispense      with   oral    argument        because      the    facts     and   legal

contentions       are   adequately     presented         in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             5